Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Nine months ended September 30, 2007 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ 9,470 Plus Interest included in expense 16,404 One-third of rental expense(b) 252 Adjusted “earnings” $ 26,126 Fixed charges Interest included in expense $ 16,404 Interest capitalized 59 One-third of rental expense(b) 252 Total fixed charges $ 16,715 Ratio of earnings to fixed charges 1.56 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Considered to be representative of interest factor in rental expense.
